DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-18, 21, 22 are pending.  Applicant’s previous election of Group I, claims 1-5, 7, 9-15, 17-18, and 21 and the following species still applies and claims 6, 8, 16, 20, 22 remain withdrawn.  It is noted that “ethylene methacrylate” in the election should be “ethylene methyl acrylate” and “melt entanglement” should be “melt bonding” based on Applicant’s remarks of 04/04/19.

    PNG
    media_image1.png
    301
    662
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    86
    649
    media_image2.png
    Greyscale

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/20 has been entered.
Claim Rejections - 35 USC § 112(a)/first paragraph

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 21 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 21 recite a water vapor permeability range of 0.064-0.682 but there only appears to be support for the 0.682 endpoint (via the examples).  There is a 0.064 example in Table 6 but this corresponds to an embodiment outside the scope of claim 1 because it does not include the dispersed polymer phase (i.e., it only includes a single PP polymer).  Therefore, the 0.064 endpoint is not supported.  It is further noted that even the 0.064 non-inventive example is at 23 
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites permeability properties of “the oxygen absorbing composition” which is vague because it is unclear if this refers to the overall film, just the oxygen absorbing layer, or just the composition that forms the oxygen absorbing layer (unclear antecedent basis).
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1-5, 7, 9-13, 15, 17, 18, 21, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacroix (U.S. 2004/0029467) in view of Halahmi et al. (U.S. 2008/0214699) in view of Masuda et al. (U.S. 2014/0291178) in view of Solovyov (U.S. 2007/0020456), in view of Brule et al. (WO 2014/001675, see English language equivalent U.S. 2015/0147551), in view of Majumdar et al. (U.S. 2003/0100656), with evidence from Lotryl 28MA07 NPL document, Lotryl 20MA08 NPL document, Melt Index Mysteries NPL document, PEBAX grades NPL document, PEBAX SA01 NPL document, PEBAX SP01 NPL document, and PEBAXSA01 MED NPL document.
Regarding claims 1-5, 7, 9-13, 15, 17, 18, 21, Lacroix teaches a breathable (though still non-porous because no through holes, see the definition of “nonporous” in [0025] of the present PGPub) film composition that includes an ethylene methyl acrylate (as in Applicant’s elected species for all the continuous phases, [0032]-[0037]) at 40-80% of the composition ([0024]) and a polyether block polyamide copolymer (as in Applicant’s elected species for all the discrete phases, [0086]) at 18-50% ([0027]).  The polyether/polyamide block copolymer is inherently 
All of the above polymers are disclosed as being melt processable (as in claims 5 and 13) and suitable for lamination/extrusion bonding with other layers via melting to form a multilayer laminate/film ([0138]-[0139]) as in claim 15.  The melt bonding techniques disclosed in [0139] are as in claim 7 and Applicant’s elected species.  
In addition to Lacroix teaching amounts of EMA and PE/PA polymer that will inherently result in a continuous and discrete phase arrangement as claimed, Halahmi is also directed to blends of ethylene acrylic esters (like ethylene methyl acrylate) ([0067] and [0069] suggesting Lotryl by Arkem which is an ethylene methyl acrylate copolymer based on the Lotryl NPL evidentiary document) and block copolymers of polyester and polyamide ([0022]) and teaches that such types of polymers form continuous and disperse phases with each other, and with the polymer present in the larger amount forming the continuous phase and the polymer in the minor amount forming the discrete phase (confirming the inherency argument above) ([0003], [0016], [0066], [0075], [0079]).  Halahmi also discloses that such continuous/discrete phase blends of ethylene acrylic ester copolymers and PE/PA result in improved elongation, toughness, strength, surface quality, gloss and chemical resistance ([0070]).  Thus, (in addition to the continuous and discrete phases being inherently taught in Lacroix) it would have been obvious to have explicitly formed a continuous ethylene acrylic ester copolymer phase and discrete PE/PA phase blend as 
Modified Lacroix does not disclose an oxygen absorber or the claimed second and third layers (though a multilayer laminate is disclosed generally as explained above).  However, Masuda is also directed to breathable (i.e., air permeable, though still non-porous because no through holes, see the definition in [0025] of the present PGPub) films ([0109]) with the breathable layers being formed from a combination of resins, like polyolefin (ethylene methyl acrylate), polyester, polyamide ([0080]-[0081]) and teaches that a functional packaging laminate may be formed having a three layers structure of b/a/b layers with the a layer including an oxygen absorber and the b layers including the same permeable (breathable) thermoplastic resin as the a layer ([0109], [0113]).  Masuda also teaches that the oxygen absorber may be a transition metal (e.g., iron, which is inherently “water activated” because water inherently facilitates the oxidation, i.e., rusting, of iron which causes it to absorb oxygen) ([0047]-[0049]).  In addition to iron metal being inherently “moisture activated,” Masuda also teaches that the oxygen absorber is capable of functioning even in “low humidity” environments (whereas other oxygen absorbers require high humidity) ([0001], [0098]) such that moisture (even low levels) improves (i.e., activates) the oxygen absorber.  Masuda also teaches that the packaging may be used with relatively high humidity to provide oxygen absorber functionality ([0098]-[0100]).  Also, Masuda teaches similar lamination methods to Lacroix ([0143]).  Masuda teaches that the amount of oxygen absorber may be 1-80wt% of the resin ([0078]).  Masuda also teaches that a plasticizer, silica gel, and/or a dispersant for the oxygen absorber may be used with the oxygen absorber, as in claim 17 ([0138], [0139], [0088]).
Thus, it would have been obvious to have included the oxygen absorber of Masuda (at the above amount with the above additives) in the composition of modified Lacroix to provide oxygen absorbing qualities and also to have used the three layer arrangement (i.e., sandwiching the inner oxygen absorbing layer between two layers of the same resin composition) from Masuda with the film of modified Lacroix because Masuda teaches that doing so provides a hermetically sealable packaging film (as in claim 15) that is suitable for packaging articles that benefit from low oxygen environments.  In such a b/a/b layer arrangement, the resin in each layer would include a continuous ethylene methyl acrylate phase and a discrete PE/PA phase and the “a” layer would include the oxygen absorber and be the claimed first layer and the two b layers would be the claimed second and third layers (this would result in the elected species of continuous ethylene methyl acrylate and discrete PE/PA phases being used in all three layers as in claims 1, 3, 4, 9, 10, and 11).  As explained above, Lacroix teaches forming the laminate via melt bonding, which would result in all three layers being bonded to each other as in claims 1 and 2.  
In addition to the oxygen absorber of modified Lacroix being inherently moisture activated, Solovyov also teaches oxygen absorbers that are explicitly activated by water and comprise transition metals (e.g., iron) combined with electrolytes and/or halides (as in claim 12) to provide improve oxygen absorption (allow for lower concentrations) ([0014], [0018]).  Thus, it would have been obvious to have included the oxygen absorbers of Solovyov in the composition of modified Lacroix in order to improve oxygen absorbing performance and/or reduce the total amount of oxygen absorber being used.
Modified Lacroix teaches all of the above subject matter, but does not disclose the claimed volume fraction relationship.  However, Brule is also directed to a breathable film based 
Additionally, Majumdar is also directed to a breathable film based on a combination of polyether polyamide block copolymers with ethylene acrylate copolymers (see abstract, [0034], [0064]) and teaches that PEBAX MV 1074 ([0084]) is a suitable and commercially available polyether polyamide block copolymer for such use and provides improved water resistance and breathability ([0008]).  Thus, it would have been obvious to have used the PEBAX copolymer from Majumdar as the polyether polyamide copolymer already called for in modified Lacroix because Majumdar teaches it is suitable for the same use and also is a commercially available (i.e., easier to obtain than custom synthesis) example of the polyether polyamide copolymer and also because the resulting film has improved water resistance and breathability.
As evidenced by the Lotryl 28MA07 NPL document, Lotryl 20MA08 NPL document, and Melt Index Mysteries NPL document evidentiary references, the Lotryl 28MA07 in modified Lacroix (via Brule) is substantially the same as the Lotryl 20MA08 used in the present examples, especially in terms of density and melt index (which the Melt Index Mysteries NPL document shows to be inversely proportional to melt viscosity, such that two polymers having the same melt index should have the same melt viscosity).  Therefore, the Lotryl 28MA07 in modified 
Furthermore, the PEBAX MV 1074 in modified Lacroix (from Majumdar) can only correspond to three possible PEBAX 1074 copolymers based on the PEBAX Grades evidentiary reference (i.e., 1074 SA 01, 1074 SA 01 MED, and 1074 SP 01) with all three grades having substantially the same density and melt properties (e.g., MP and Tg) based on the (PEBAX SA01 NPL document, PEBAX SP01 NPL document, and PEBAXSA01 MED NPL documents).  PEBAX 1074 SA 01 is the same material used in the present examples.  Therefore, it would have been obvious to have used this particular grade of PEBAX 1074 from amongst the three grades of PEBAX 1074 based on the suggestion in modified Lacroix via Majumdar and based on the extremely small number of possible PEBAX 1074 options.  Furthermore, even if one of the other two grades was selected, the evidentiary references show that all the grades have substantially the same density and melt properties (i.e., melt viscosity) as compared to the material used in the present example.
Based on the above, modified Lacroix teaches EMA and PE/PA copolymers that are substantially the same commercial products used in the present examples and also teaches overlapping weight percentages of these ingredients that overlap the weight percentages used in the present examples to achieve the claimed volume fraction property.  Therefore, modified Lacroix teaches compositions that inherently have the same volume fraction relationship as in the present examples (i.e., within the claimed range).  In terms of the overlapping weight percentages, Lacroix teaches 40-80% of the ethylene methyl acrylate copolymer, 18-50% of the PE/PA copolymer as well as 1-40% of LDPE (see [0018], and [0056]) compared to the present examples which include, by weight, 7.5-50 % of Lotryl 20MA08 as ethylene methyl acrylate, 
The above amount of 40-80% of the ethylene methyl acrylate copolymer and 18-50% of the PE/PA copolymer overlap the claimed range for the continuous polymer phase and first water insoluble resin of claim 18, respectively.  Furthermore, as explained above, the amount of oxygen absorber overlaps the range of claim 18 via Masuda in modified Lacroix (1-80wt% of the resin [0078]).  In terms of the dispersant of claim 18, Masuda in modified Lacroix also teaches a dispersant for the oxygen absorber (as explained above) and while an amount is not explicitly disclosed, given that the dispersant is used to improve dispersability of the oxygen absorber, the amount is an art-recognized result effective variable that would have been obvious to adjust to within the range of claim 18 in order to optimize the dispersability of the oxygen absorber in the resin.
Modified Lacroix does not disclose the claimed water vapor permeability of claims 1 and 21, however, as explained above, the first and second layers of modified Lacroix are taught as being substantially the same as those in the present application, in terms of the type and amount of continuous polymer, insoluble polymer and oxygen absorber in each layer and therefore modified Lacroix teaches compositions that inherently result in the claimed properties the same way that the same materials and the same amounts result in the claimed properties when used in the present specification.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacroix (U.S. 2004/0029467) in view of Halahmi et al. (U.S. 2008/0214699) in view of Masuda et al. (U.S. 2014/0291178) in view of Solovyov (U.S. 2007/0020456), in view of Brule et al. (WO 2014/001675, see English language equivalent U.S. 2015/0147551), in view of Majumdar et al. (U.S. 2003/0100656), with evidence from Lotryl 28MA07 NPL document, Lotryl 20MA08 NPL document, Melt Index Mysteries NPL document, PEBAX grades NPL document, PEBAX SA01 NPL document, PEBAX SP01 NPL document, and PEBAXSA01 MED NPL document, as applied to claim 1 above, and further in view of Mentink et al. (U.S. 2011/0195148).
Regarding claim 14, modified Lacroix discloses all of the above subject matter but does not disclose plasticizers.  However, Masuda does disclose that generic plasticizers may be included into the oxygen absorbing laminate in order to provide plasticity ([0138]).  Thus, it would have been obvious to have included plasticizers in general in modified Lacroix as taught by Masuda in order to impart plasticity.  The particular claimed plasticizers are not taught.  However, Mentink is also directed to thermoplastic polymer compositions comprising methacrylates and polyamide/polyester block copolymers ([0099]-[0100]) and teaches that triacetin (as in claim 14) is a suitable example of a plasticizer that may be incorporated with these resins to provide plasticity ([0110]-[0113]).  Thus, it would have been obvious to have used triacetin in the thermoplastic composition of modified Lacroix because Mentink teaches that it provides plasticity as sought by modified Lacroix (via Masuda).

Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Applicant argues that the previously rejected lower endpoint is supported because there is support for a lower value (0.04) at a lower temperature and therefore is implicitly support for the higher value (0.064) at a higher temperature.  This is not persuasive.  First, there is no evidence to support the temperature dependency Applicant is asserting.  Second, even if there was such evidence, there still would not be support for the particular 0.064 value.  It is further noted that the new claim with this same unsupported endpoint does not even recite the 0.064 endpoint at a higher temperature than the 0.04 endpoint.
Applicant then summarizes a previous interview and argues that the Examiner is not reading LaCroix “as a whole.”  This is not true.  The examiner is reading LaCroix as a whole, including the parts that Applicant seeks to ignore that indicate LaCroix is not limited to clothing and does not require the particular WVTR that Applicant mentions in their remarks, since these are merely preferred embodiments.  Applicant’s “as a whole” argument is strange since it seems that Applicant is not reading the reference “as a whole” and instead is attempting to narrowly limit the teachings of the reference to only a preferred embodiment while ignoring the portions of the reference “as a whole” that indicate LaCroix is not limited to these particular embodiments.  Applicant argues hindsight and a lack of motivation but is simply ignoring the motivations provided in the rejection. 
Applicant continues to argue against LaCroix as being limited to only garments.  This is not true.  LaCroix is directed to a breathable film which may (but is not required to be) used to 
Applicant argues that LaCroix teaches away from moisture uptake but the cited portion of LaCroix is only related to preferred aspects of the film and even then only prefers “low” moisture uptake without any suggestion of what qualifies as low or high moisture uptake.  Nor has Applicant provided any evidence or reasoning to suggest that the oxygen absorbers disclosed in the secondary references result in “high” moisture uptake.  To the contrary, as explained below the references similarly teach “low” moisture conditions.  The claims also do not require moisture uptake or the swelling discussed by Applicant.
Applicant also argues that LaCroix uses a higher water vapor permeability but is citing only a preferred portion of LaCroix and LaCroix is not limited these values.  LaCroix may not teach Applicant’s values but this is improper piecemeal analysis that ignores the combination with the secondary references, which teach the claimed values via inherency.  Applicant argues that inherency cannot be based on possibilities, but the rejection explains in detail how the combined references render obvious the same type and amount of materials as in the present application (that are shown to necessarily result in the claimed properties).  Applicant has not provided any substantive argument regarding an aspect of the present application that is responsible for the claimed properties but is missing from the cited references.
Applicant argues that the proposed modifications would render LaCroix unsuitable for its intended purpose but Applicant is assuming that LaCroix is limited to its preferred embodiments (which is not the case) and LaCroix’s purpose (a breathable film) is still entirely suitable after the modifications with the other cited references.
Applicant refers to “clear differences” between the breathability of the film as claimed and the breathability of the film in LaCroix but Applicant appears to be referring to a definition of “breathable” that is not supported by evidence.  “Breathable” is also not recited in the present claims anyway.
Applicant argues that Halahmi does not teach all the claimed limitations which is piecemeal analysis.  
Applicant argues that Masuda does not teach all the claimed limitations which is piecemeal analysis.  Applicant also argues that Masuda is non-analogous to LaCroix because LaCroix is limited to garments.  This is not true as explained above and the two references are highly analogous because they are both related to breathable films and even teach achieving this functionality using similar types of resins.  As explained above, LaCroix is directed to breathable films and Masuda teaches that such films can be improved (via oxygen absorbers) in order to make them usable in packaging applications, which is a more than sufficient motivation for obviousness.
Applicant argues that Masuda is non-analogous to LaCroix because LaCroix supposedly required a certain type of “breathability” specifically related to garments that precludes moisture absorbption whereas Masuda is supposedly limited to food packaging and uses high moisture absorption.  However, as explained above, LaCroix is not limited to garments and does not require “low moisture” uptake, let alone no moisture uptake as argued by Applicant.  Furthermore, Applicant’s supposed distinction between breathability in garments vs breathability in food packaging is not supported by evidence.  Even if Applicant’s interpretation of breathability in garments was supported by evidence, and even if LaCroix was limited to only this interpretation (neither of which is the case), the definition of breathability in garments set 
It is maintained that the two references are highly analogous to each other in the field of breathable films, since neither reference is limited to the more narrow/conflicting fields argued by Applicant.  
Much of Applicant’s remarks are based on the assumption that the material of Masuda absorbs a high amount of moisture (and therefore is supposedly incompatible with LaCroix because LaCroix supposedly teaches away from moisture absorption, which is not true) and yet Applicant is ignoring the portions of Masuda cited in the rejection that teach using the material in low moisture environments ([0098]) which seems to go completely against Applicant’s unsupported teaching away argument.
Applicant then argues that the combination with Masuda is improper because of teaching away from LaCroix (LaCroix does not teach away) and/or higher WVTR in LaCroix (not required) and/or no expectation of success (incorrect definition of “success” by Applicant, see above regarding the “purpose” of LaCroix).
Applicant argues that the other cited references individually do not teach all the claimed limitations which is piecemeal analysis.  
Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787